Citation Nr: 0329478	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for chondromalacia of the patella, left knee, 
post-operative chondroplasty prior to October 29, 2001.  

2.  Entitlement to an evaluation in excess of 30 percent for 
chondromalacia of the patella, left knee, post-operative 
chondroplasty from March 1, 2003.  




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from December 1990 to 
February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The RO awarded a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 from October 29, 2001, to February 28, 2003.  


REMAND

The veteran's service-connected left knee disability has been 
manifested by laxity, pain and limitation of motion.  The RO 
has considered various diagnostic codes in assigning the 
current ratings, including diagnostic codes 5010, 5257, 5259, 
and 5262.  The RO, however, has not considered whether the 
veteran is entitled to separate ratings for her limitation of 
motion and laxity.  See VAOPGCPREC 23-97 (July 1, 1997); see 
also VAOPGCPREC 9-98 (August 14, 1998).

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), VA, 
upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  When the VA gives such notice, 38 
U.S.C.A. § 5103(b)(1) prescribes that, if such information or 
evidence is not received by VA within one year from the date 
of the notification, no benefit may be paid or furnished by 
reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns VA's duty to notify claimants of the necessary 
information and evidence pursuant to 38 U.S.C.A. § 5103.  
With respect to the time limitation, that regulation repeats 
the statutory language stating that "[i]f VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day response period provided in § 3.159(b)(1) was misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO notified the veteran of the noted 30-day 
period in a July 2002 letter.  There is no indication of an 
express waiver of the statutory one year period, and the RO's 
actions are therefore inconsistent with the holding in PVA 
and 38 U.S.C.A. § 5103(b)(1).  Given this, as this case is 
being remanded for other reasons, the RO must take this 
opportunity to allow the veteran the appropriate time period 
in which to reply.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform her of her right to submit 
new evidence, describe the type of 
evidence needed to substantiate her 
claims, and provide a discussion of the 
relative duties of VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  Then, the RO should provide the 
veteran with a VA examination to address 
the current severity of her service-
connected left knee disability.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner should be 
requested to describe all objective 
manifestations of the veteran's 
disability, to include an assessment of 
the presence and severity of any 
subluxation or lateral instability, 
arthritis, loss of motion, episodes of 
locking, pain, effusion into the joint, 
or a symptomatic surgical scar.  Also, 
the examiner should comment on whether 
the veteran's left knee disability 
results in limitation of functional 
ability due to pain, loss of motion due 
to weakened movement, excess 
fatigability, or incoordination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the 
veteran's appeals.  In doing so, the RO 
should consider whether separate 
evaluations are warranted for laxity and 
limitation of motion.  If the 
determination of the claims remains less 
than fully favorable to the veteran, the 
RO should furnish her with a Supplemental 
Statement of the Case and afford her a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


